DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 07-23-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-05-2021 and 12-16-2021 acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it recites the limitation “PEBAX®” in line 1. The term “PEBAX®” is indefinite because a trademark or trade name identifies a source of goods, it does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2018/0132564).
Regarding claim 1, Bruce discloses a sole structure for an article of footwear having an upper (fig 19, member 100d), 
the sole structure comprising: 
an outsole (fig 19, member 210d, para 0104) having a ground-engaging surface,
a midsole member (fig 19, member 250) disposed between the outsole and the upper, the midsole member having a pocket (figs 14 and 19, members 230 and 240 ) extending from a heel region to a forefoot region, 
a sole plate (fig 14, member 300) disposed within the pocket and extending from the heel region into the forefoot region, and
a cutout portion (fig 19, members 215d, 255d, and 225) formed in each of the midsole member and the outsole in an arched section of the sole structure.  
Bruce does not teach the sole plate having a uniform thickness. However, Bruce disclose that the sole plate having a substantially uniform thickness (para 0055). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make uniform thickness sole plate to provide a uniform stiffness based on the wearer's tendon flexibility, calf muscle strength, foot length, body weight, and/or MTP joint flexibility (para 0055).
Regarding claim 2, Bruce discloses a cushion layer (fig 19, member 270) disposed over the sole plate and within the pocket.  
Regarding claim 3, Bruce discloses the cushion layer extends along a portion of at least one of the heel region, the midfoot region, or the forefoot region (fig 19, member 270).  
Regarding claim 5, Bruce discloses the sole plate comprises carbon fiber (para 0055).  
Regarding claim 7, Bruce discloses the midsole member comprises polyether block amide (para 0059).  
Regarding claim 8, Bruce discloses the midsole member includes a first midsole member (fig 19, member 250) and a second midsole member (fig 19, member 220).  
Regarding claim 10, Bruce discloses the sole plate is exposed at the cutout portion (fig 19).  
Regarding claim 11, Bruce discloses the sole structure has an exit angle of about 15 degrees with respect to a flat ground surface and disposed from a point of contact with the flat ground surface configured to be located at an area underneath the approximate location of the balls of a user's foot (figs 20-22, members β1 or β2, para 0116 or 0122).  
Regarding claim 12, Bruce discloses the sole structure has an entry angle of about 30 degrees with respect to a flat ground surface and disposed from a point of contact with the flat ground surface configured to be located at an area underneath the approximate location of a heel of a user's foot (figs 20-22, members α1 or α2, para 0116 or 0122).  
Regarding claim 13, Bruce discloses an article of footwear with a forefoot region, a midfoot region, and a heel region, the article of footwear comprising: 
an upper (fig 19, member 100d), 
an outsole (fig 19, member 210d, para 0104) having a ground-engaging surface,
a midsole member (fig 19, member 250) disposed between the outsole and the upper, the midsole member having a pocket (figs 14 and 19, members 230 and 240 ) extending from a heel region to a forefoot region, 
a sole plate (fig 14, member 300) disposed within the pocket and extending from the heel region into the forefoot region, and
a cutout portion (fig 19, members 215d, 255d, and 225) formed in each of the midsole member and the outsole in an arched section of the sole structure.  
Bruce does not teach the sole plate having a uniform thickness. However, Bruce disclose that the sole plate having a substantially uniform thickness (para 0055). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make uniform thickness sole plate to provide a uniform stiffness based on the wearer's tendon flexibility, calf muscle strength, foot length, body weight, and/or MTP joint flexibility (para 0055).
Regarding claim 14, Bruce discloses a cushion layer (fig 19, member 270) disposed over the sole plate and within the pocket; wherein the cushion layer extends along a portion of at least one of the heel region, the midfoot region, or the forefoot region.  
Regarding claim 16, Bruce discloses the sole plate is exposed at the cutout portion (fig 19).  
Regarding claim 17, Bruce discloses the midsole member includes a first midsole member (fig 19, member 250) and a second midsole member (fig 19, member 220).  
Regarding claim 18, Bruce discloses a midsole assembly for an article of footwear having a forefoot region, a midfoot region, and a heel region, the midsole assembly comprising:
a midsole member (fig 19, member 250) having a pocket (figs 14 and 19, members 230 and 240) extending along the midfoot region, from the forefoot region to the heel region, and 
a cutout portion (fig 19, members 215d, 255d, and 225) extending through the pocket in the midfoot region, 
a sole plate  (fig 14, member 300) disposed within the pocket and extending within and along the entirety of the pocket and exposed at the cutout portion, and 
a cushion layer (fig 19, member 270) disposed within the pocket and over the sole plate in at least one of the heel region, the midfoot region, or the forefoot region.  
Bruce does not teach the sole plate having a uniform thickness. However, Bruce disclose that the sole plate having a substantially uniform thickness (para 0055). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make uniform thickness sole plate to provide a uniform stiffness based on the wearer's tendon flexibility, calf muscle strength, foot length, body weight, and/or MTP joint flexibility (para 0055).
Regarding claim 19, Bruce discloses the midsole member includes a first midsole member (fig 19, member 250) and a second midsole member (fig 19, member 220).  
Regarding claim 20, Bruce discloses the first midsole member is concentrated in the areas underneath the balls and heel of a user's foot (fig 19, member 250 front and back).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2018/0132564) as applied to claim 2 above, and further in view of Bramani (2022/0053886).
Regarding claim 4, Bruce teaches all limitations of claim 2 except the cushion layer comprises PEBAX® foam.  
Bramani teaches a shoe having a cushion layer (fig 4, member 2) comprises PEBAX® foam (para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use PEBAX® foam of Bramani for Bruce cushion layer in order to provide comfort, damping, and lightness (Bramani, para 0098).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2018/0132564) as applied to claims 1 and 13 above, and further in view of Baucom et al. (9,591,891).

    PNG
    media_image1.png
    305
    498
    media_image1.png
    Greyscale

Regarding claims 6 and 15, Bruce teaches all limitations of claims 1 and 13 except the sole plate has a plurality of cutouts in the forefoot region.  
Baucom teaches a sole plate (fig 2, member 200) having a plurality of cutouts in the forefoot region (fig 8 annotated above, col 5, lines 63-65).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the plurality of cutouts, as taught by Baucom, into Bruce plate in order to increase strength and rigidity while minimizing weight (Baucom, col 7, lines 40-41).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce (2018/0132564) as applied to claim 8 above, and further in view of Strickland (2019/0150554).
Regarding claim 9, Bruce teaches all limitations of claim 8 except the first midsole member is formed from polyurethane plastic and the second midsole member is formed from ethylene-vinyl acetate polymer.  
Strickland teach a shoe sole having the first midsole member is formed from polyurethane plastic (fig 2, members 114 and 116, para 0041) and the second midsole member is formed from ethylene-vinyl acetate polymer (fig 2, member 112, para 0041).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the first and second midsole of Bruce by using the materials of Strickland, in order to provide a high amount of cushioning, while also providing a high amount of stability (Strickland, para 0005). 
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732